The defendant has been convicted of murder in the first degree by two separate juries after protracted trials. Judgment was first pronounced upon him in June, 1941. He had then been awaiting trial upon his indictment from July, 1940. During that period he made no motion to inspect the minutes of the grand jury which indicted him and no motion to dismiss the indictment upon the ground that it had been found upon insufficient evidence. Under those circumstances he waived such objection. (People v.Willett, 213 N.Y. 368; People v. Giordano, 114 Misc. 62;231 N.Y. 633.)
In December, 1941, we reversed his first conviction not upon the ground that it was contrary to the weight of the evidence but by reason of error in the charge of the court. We pointed out that the statutory requirement of corroboration of the witness Abraham Reles had been met. (People v. Nitzberg, 287 N.Y. 183,193.)
Concededly there had not been corroboration of the witness Reles before the grand jury. Concededly the corroboration required by the statute was obtained subsequent to the indictment. During the month preceding our reversal, the accomplice Reles died. Code of Criminal Procedure, section 8, permits the reading of the testimony of a deceased witness on a new trial of a defendant following a reversal of a conviction, only when the new trial is had upon the same indictment.
During the ten months during which the defendant was awaiting trial prior to his first conviction, had he moved for a dismissal of the indictment upon the ground that it was based upon insufficient evidence, that motion would have been granted and if the District Attorney had no proof corroborative of the accomplice Reles, that would have been an end to the case unless and until such corroboration was obtained. If at the time of such dismissal the District Attorney had in his possession the necessary corroborative proof, he could have presented such proof to another grand jury and, no doubt, obtained from it a new indictment differing only in that it would be typed upon a different piece of paper. Reles would then have been alive and could have testified on the trial and, if there had been a reversal of a conviction then obtained, his testimony could have been read on a subsequent trial or trials after his death. *Page 538 
Following swift upon the reversal of his conviction, the defendant, realizing that if he could obtain a dismissal of the indictment the testimony of the deceased accomplice Reles could not be used against him and that he would thus escape punishment, moved for a dismissal of the indictment upon the ground that it was based upon insufficient evidence. That motion was denied and upon his trial before a second jury he was again convicted of the crime of murder in the first degree.
The majority of this court has decided that that motion should have been granted and that the indictment should now be dismissed. We dissent from that decision upon the ground that the defendant, after full opportunity to move and after representation by able counsel, waived his right to a dismissal of the indictment by failing to move with reference to it prior to going to trial. We refrain from pointing out the exceptional sordidness of the crime of which two juries have found the defendant guilty. The indictment is being dismissed solely as a matter of law.
It is conceded by the majority that the defendant waived his right to a dismissal of the indictment by going to trial without moving therefor and that, if the first conviction had not been reversed by us, it would have been a legal one. (People v.Giordano, supra.)
Section 544 of the Code of Criminal Procedure reads as follows: "When a new trial is ordered, it shall proceed in all respects as if no trial had been had." Because of the wording of that statute this court is about to decide that the waiver of the defendant is nullified by our reversal and that he now has another opportunity to move for a dismissal of the indictment regardless of whether or not the party plaintiff, the People of the State of New York, has suffered by reason of the death of Reles. The parties are not in the same position as before. (Cf. Code Cr. Pro., § 464.) They never can be when one of the eventualities provided for in Code of Criminal Procedure, section 8, occurs, as it has occurred here. Under those circumstances a new trial cannot be had as though there had never been a previous trial and all the testimony cannot be produced anew. The Legislature appreciated that when it enacted section 8 of the Code of Criminal Procedure. We think that if a defendant sees fit to waive his right to move with respect *Page 539 
to an indictment prior to his trial thereon, that that waiver is final. It is but just and certainly involves neither oppression nor persecution to require that a defendant make up his mind whether he shall or shall not waive his right to move with reference to an indictment prior to the time when he first goes to trial rather than to permit him to gamble upon a possible reversal of a conviction following the death, insanity or departure from the State of a witness against him.
The judgment should be affirmed.
LOUGHRAN, RIPPEY and DESMOND, JJ., concur with LEHMAN, Ch. J., Conway, J., dissents in opinion in which FINCH and LEWIS, JJ., concur.
Judgment of conviction reversed, etc. *Page 540 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 541